DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on 3/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,620,806 and US 10,147,074 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 6-7, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 6, the claims are eligible under 35 U.S.C. 101 in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  While the claims may recite the abstract idea of processing chargeback requests under Step 2A Prong One of the eligibility framework, the claims include limitations indicative of integration into a practical application under Step 2A Prong Two.  Specifically, the subject invention addresses the significant problem of processing chargeback requests with cleansed merchant data by allowing restoration of original merchant data, substituted for cleansed data. This processing pertains to improving data quality and is more than mere data transformation. The subject invention provides a technical solution to a technical problem in the electronic payments processing industry. Accordingly, the subject invention provides an integrated practical application in providing an improvement which is more than a mere application of an abstract idea to the technical field of electronic payments.
The claims are also allowable over the prior art.  The most pertinent prior art of record is as follows:
Richey (US 2010/01169194 A1) discloses a method of processing chargeback requests by a network operator in acting as an intermediary between acquirers and issuers during clearing of the completed transactions, comprising: receiving, by the network operator, a first chargeback request from a first issuer relating to a first acquirer and a first completed transaction; retrieving, by the network operator, an original presentment to the network operator by the first acquirer of the first completed transaction; and forwarding, by the network operator, the first chargeback request with the first transaction to the first acquirer.
Bruecken (US 7,287,005 B1) discloses a method by which personalized transaction identification information is provided by a user to supplement the generic transaction banking information received from the user's electronic banking service.  The personalized transaction identification information is maintained by the user or the user's Internet Service Provider (ISP) or host.  At the time of the transaction or later, details about the transaction are entered by the user into a personal digital assistant (PDA) or online.  Subsequently, when the user downloads his banking information, the downloaded banking material is matched with the stored personalized transaction identification information.  As a result, the information provided to the user about a transaction is more comprehensive since information beyond check number and amount are provided.
While the prior art is pertinent to Applicant’s invention in many respects, it fails to disclose or suggest the limitations of independent claims 1 and 6, at least directed to restoration of cleansed or substituted merchant data in processing chargeback requests. Richey is directed to a system for facilitating electronic dispute resolution. (Abstract.) As discussed at paragraphs [0027] - [0028], upon receiving report of a disputed transaction, the issuer creates a "request for information" (RFI), based on "information provided by the cardholder." Once created, the RFI is submitted to online dispute .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T WONG/Primary Examiner, Art Unit 3692